Citation Nr: 1615337	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar strain (claimed as a back condition), to include as due to undiagnosed illness.  

2.  Entitlement to service connection for allergic rhinitis, to include as due to undiagnosed illness.  

3.  Entitlement to an earlier effective date prior to September 26, 2011 for the grant of a total disability rating based upon individual unemployability (TDIU).  

4.  Entitlement to an earlier effective date prior to September 26, 2011 for the grant of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 2006 to August 2006 and from August 2007 to June 2009.  

These matters come to the Board of Veterans' Appeals (Board) from July 2009 and July 2015 decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Winston-Salem, North Carolina, respectively.  

The Veteran's October 2010 VA Form 9 substantive appeal regarding his claims of entitlement to service connection for lumbar strain and allergic rhinitis initially requested a videoconference hearing before the Board; however, he subsequently withdrew that request in April 2015.  Cf. 38 C.F.R. § 20.704(e) (2015).  

Although the issues on appeal from the July 2009 RO decision originally included entitlement to service connection for hemorrhoids and gastroesophageal reflux disease (GERD), the Board notes that these claims were fully granted within an October 2011 RO decision; therefore, they are no longer before the Board in appellate status and need not be addressed herein.  

The July 2015 RO decision granted the Veteran's claims of entitlement to a total disability rating based upon individual unemployability (TDIU) and Dependents' Educational Assistance (DEA) benefits, effective September 26, 2011.  In November 2015, the Veteran submitted a timely notice of disagreement (NOD) with the July 2015 RO decision regarding the effective dates assigned therein.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's earlier effective date claims were not certified to the Board on appeal, the Board will address them herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  As such, the issues of entitlement to earlier effective dates prior to September 26, 2011 for the grant of a TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, a March 2016 statement from the Veteran's representative requested to withdraw his appeal regarding his claim of entitlement to service connection for lumbar strain (claimed as a back condition), to include as due to undiagnosed illness.  

2.  The Veteran has not been diagnosed with chronic allergic rhinitis which had onset during active service or which is otherwise etiologically related to active service, to include acute and transitory episodes of allergic rhinitis during active service.  

3.  The Veteran is not shown by the probative evidence of record to have a qualifying chronic disability based upon undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for lumbar strain (claimed as a back condition), to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for service connection for allergic rhinitis, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal within June 2009 and October 2010 notice letters.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in January 2010 and August 2011, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Withdrawal - Lumbar Strain  

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

In March 2016, the Veteran's representative requested to withdraw his appeal regarding his claim of entitlement to service connection for lumbar strain (claimed as a back condition), to include as due to undiagnosed illness.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board has no further jurisdiction in the matter, and the claim is dismissed.  


III.  Service Connection - Allergic Rhinitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015).  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for allergic rhinitis, to include as due to undiagnosed illness.  

Service treatment records contain a physical examination upon enlistment in December 2005 which revealed normal clinical evaluations of the Veteran's nose and sinuses; additionally, the Veteran denied any current allergies or relevant conditions, including sinusitis, hay fever, and chronic or frequent colds within a concurrent report of medical history.  Additional service treatment records document an initial assessment of allergic rhinitis in May 2006, after the Veteran complained of a sore throat and congestion.  Thereafter, allergic rhinitis is reflected within the Veteran's medical history or problem list within service treatment records from May 2006 to July 2006, June 2007 to July 2008, and from October 2008 to March 2009.  

The Veteran was first afforded a VA general medical examination in conjunction with his claim in January 2010.  He reported that allergic rhinitis began in 2007, when he was treated ineffectively with nasal sprays for symptoms of sinus congestion, rhinorrhea, and itchy/watery eyes.  He denied any related treatment since discharge from active service, but stated that his symptoms had persisted intermittently without a precipitating cause.  However, following a physical examination, the VA examiner concluded that there were no objective findings or documentation to support current or chronic allergic rhinitis, and noted that such episodes during active service were acute and transitory.  

VA treatment records from June 2010 document the Veteran's denial of rhinitis during a review of systems, and in September 2010, there was no nasal discharge or related symptoms upon review of systems.  

The Veteran was afforded an additional VA Gulf War examination in August 2011, at which time he reported allergic rhinitis with onset in 2007, and almost constant sinus congestion, with occasional rhinorrhea, since active service, during which his symptoms were treated ineffectively with nasal sprays.  The Veteran denied any evaluation or treatment of his symptoms since discharge from active service, but stated that his symptoms persisted intermittently without precipitating cause.  Specifically, he reported difficulty breathing through his nose, congestion, and rhinorrhea, but denied episodes of sinusitis during the past twelve month period.  Upon physical examination, the nasal vestibule, turbinates, and septum were normal, without obstruction or polyps.  Based upon the normal sinus examination, the VA examiner concluded that there was no objective evidence of allergic rhinitis.  

After consideration of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for allergic rhinitis, to include as due to undiagnosed illness.  

Initially, the Board notes that there is no probative evidence of record that the Veteran has been diagnosed with chronic allergic rhinitis at any time during the pendency of the claim; therefore, direct service connection is not warranted.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  

However, given the Veteran's status as a Persian Gulf veteran, the Board has also considered whether presumptive service connection is warranted based upon an undiagnosed qualifying chronic disability.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The Board acknowledges that service treatment records document an initial assessment of allergic rhinitis in May 2006, after the Veteran complained of a sore throat and congestion and was treated with Claritin, Miraphen PSE, throat lozenges, and an albuterol inhaler.  Significantly, there does not appear to be ongoing complaints, continuing prescription medication, or related treatment for allergic rhinitis, although the condition continues to be reflected within the Veteran's medical history or problem list within service treatment records dated from May 2006 to July 2006, June 2007 to July 2008, and from October 2008 to March 2009.  

Indeed, the lack of documented ongoing treatment or specific complaints of allergic rhinitis within service treatment records, as opposed to a mere inclusion within a medical history or problem list, adds to the probative value of the January 2010 VA examiner's opinion that the Veteran's complaints of allergic rhinitis during active service were acute and transitory.  

Additionally, VA treatment records, including the January 2010 and August 2011, weigh against the claim that the Veteran has a qualifying chronic disability, as there was no objective evidence of relevant symptomatology upon review or examination.  38 C.F.R. § 3.317(a)(2)(i).  

The Veteran is competent to report observable symptomatology, including signs of undiagnosed illness.  See Layno, 6 Vet. App. at 469; see also Gutierrez, 19 Vet. App. at 9-10.  However, insofar as such statements assert a nexus between allergic rhinitis and the Veteran's active service, they are afforded little probative value, given that the Veteran has not been shown to possess complex medical knowledge in order to diagnose allergic rhinitis or to render a nexus opinion.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Veteran's lay statements reports intermittent symptomatology which might be considered objective signs of a qualifying chronic disability base upon an undiagnosed illness are also afforded little probative value, as they are inconsistent with the evidence of record, including service treatment records and VA treatment records as discussed above.  

In the absence of probative evidence which establishes that the Veteran is diagnosed with chronic allergic rhinitis which is etiologically related to his active service, or which establishes that the Veteran has an undiagnosed qualifying chronic disability, service connection is not warranted on direct or presumptive bases.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

The claim of entitlement to service connection for lumbar strain (claimed as a back condition), to include as due to undiagnosed illness, is dismissed.  

Service connection for allergic rhinitis, to include as due to undiagnosed illness, is denied.  



REMAND

Remand is required in order to afford the Veteran due process; namely, to issue an SOC regarding the Veteran's claims of entitlement to earlier effective dates prior to September 26, 2011 for the grant of a TDIU and DEA benefits.  

As noted in the Introduction above, following a July 2015 RO decision, the Veteran submitted a timely November 2015 NOD regarding the assigned effective date of September 26, 2011 for the grant of TDIU and DEA benefits.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely November 2015 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's earlier effective date claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the November 2015 NOD.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claims of entitlement to earlier effective dates prior to September 26, 2011 for the grant of a TDIU and DEA benefits to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of claims of entitlement to earlier effective dates prior to September 26, 2011 for the grant of a TDIU and DEA benefits.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal, return the matters to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


